t c memo united_states tax_court eddie mills jr petitioner v commissioner of internal revenue respondent docket no filed date mary ann maxson for petitioner blaine l sierra and thomas g schlier for respondent memorandum opinion dean special_trial_judge this matter is before the court on petitioner's motion for award of reasonable litigation and administrative costs under sec_7430 and rules and unless otherwise indicated all section references are to the internal_revenue_code as amended all rule references are to the tax_court rules_of_practice and procedure on date respondent issued to petitioner a statutory_notice_of_deficiency for tax_year determining a deficiency in income_tax of dollar_figure and a sec_6662 a accuracy-related_penalty of dollar_figure the deficiency resulted from respondent's determination that petitioner was not entitled to a itemized_deductions for home mortgage interest and charitable_contributions b deductions for dependency_exemptions and c head_of_household filing_status respondent determined that petitioner was liable for the sec_6662 accuracy-related_penalty because part of the underpayment_of_tax for the year was due to negligence petitioner then a resident of menlo park california timely filed his petition on date and it was followed by respondent's answer filed timely on date on date the court issued a notice setting the case for trial on date at san francisco california the case however was settled before trial and a stipulation of settlement was filed date the stipulation of settlement reflects that no deficiency or overpayment is due and that there is no liability for the accuracy-related_penalty under sec_6662 petitioner filed a motion for the award of litigation and administrative costs in response to which respondent filed a notice of objection neither party requested a hearing in this case and we conclude that none is necessary to decide this motion see rule a the issues for decision are whether respondent's position in the underlying proceedings was substantially justified and whether the amount claimed by petitioner as attorney's_fees and costs is reasonable background as a result of an examination of petitioner's return respondent disallowed for lack of substantiation a petitioner's deduction of home mortgage interest and charitable_contributions b amounts deducted for dependency_exemptions for two children of petitioner's sister and c petitioner's claim of head_of_household filing_status petitioner sent a letter to an appeals officer of respondent on date months after the answer was filed in the letter petitioner's representative explained that during the taxable_year at issue petitioner lived in a house with his mother jeanette mills his sister linda mills robertson and his sister's three children according to the letter petitioner's sister was receiving afdc payments petitioner and his mother shared a joint checking account in which were deposited funds from his mother's income and petitioner's salary the letter advised it further explained that as a courtesy to her son petitioner's mother paid all the family bills from the joint checking account checks written on the account bore her signature only according to the date letter the family home had originally been titled jointly in the name of petitioner's mother and father the letter states that when petitioner's father died in petitioner's mother added petitioner's sister's name to the home mortgage held by great western mortgage co on date petitioner's sister caused to be recorded a grant deed copy attached to the letter of date conveying her joint_tenancy interest in the home to her mother but great western mortgage co refused to remove the sister's name from the mortgage as a joint borrower petitioner and his mother in and jointly borrowed dollar_figure and dollar_figure respectively from household finance corp of california evidenced by deeds of trust copies attached to the letter of date sent with the date letter was a copy of a federal_income_tax return for petitioner's mother jeanette mills in which she reported adjusted_gross_income of dollar_figure a copy of a compilation listing church contributions in her name and a copy of a handwritten worksheet showing support of the three children of petitioner's sister on date about a week after receiving petitioner's date letter respondent's appeals officer offered to settle petitioner's case agreeing to allow dollar_figure of the dollar_figure in disallowed itemized_deductions and conceding the accuracy-related_penalty in full the only adjustments to the return not compromised under the offer of settlement were disallowance of the deduction for two dependency_exemptions and denial of petitioner's claimed head_of_household filing_status respondent's offer was not accepted the case was referred to district_counsel for trial on date anda branerton_conference was held on date on date near close of business pincite p m petitioner's representative faxed a document entitled dependency support worksheet to respondent that contained more detailed and some different information than had previously been provided on date after close of business pincite p m petitioner's representative faxed to respondent a copy of a grant deed recorded date conveying title to the family home from jeanette mills to jeanette mills and petitioner as joint_tenants the parties agreed to settle the case for no deficiency and no overpayment the very next day date see 61_tc_691 requires informal_discovery including discussion deliberation and an interchange of ideas thoughts and opinions between the parties discussion sec_7430 as in effect at the time that the petition in this case was filed provides that in the case of any administrative or court_proceeding brought by or against the united_states in connection with the determination collection_or_refund_of_any_tax interest or penalty the prevailing_party may be awarded a judgment for reasonable_administrative_costs incurred in connection with any administrative proceedings within the internal_revenue_service irs and reasonable_litigation_costs incurred in connection with such court proceedings see sec_7430 c to qualify as a prevailing_party under the statute petitioner must establish that the position_of_the_united_states in the proceeding was not substantially justified he substantially prevailed with respect to the amount in controversy or with respect to the most significant issue presented and he met the net_worth requirement of u s c section d b on the date the petition was filed see sec_7430 a because the proceedings in this case were commenced before the date of enactment of the taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 respondent does not bear the burden of proving that the position_of_the_united_states was substantially justified see 108_tc_430 petitioner must also establish that he exhausted the administrative remedies available to him within the irs and that he did not unreasonably protract the proceedings see sec_7430 b petitioner bears the burden_of_proof with respect to each of the preceding requirements see rule e whether the commissioner's position is substantially justified depends upon a finding of reasonableness based upon both law and fact see 487_us_552 100_tc_457 affd in part revd in part on another issue and remanded 43_f3d_172 5th cir the phrase substantially justified does not mean justified to a high degree but 'jjustified in substance or in the main'--that is justified to a degree that could satisfy a reasonable person pierce v underwood supra pincite the taxpayer need not show bad faith to establish that the commissioner's position was not substantially justified for purposes of a motion for administrative or litigation costs under sec_7430 see 931_f2d_1044 5th cir powers v commissioner supra pincite the commissioner's concession of a case is a factor to be considered see powers v commissioner supra the fact however that the commissioner eventually concedes the case is not by itself sufficient to establish that a position is unreasonable see 947_f2d_1390 9th cir affg tcmemo_1990_160 powers v commissioner supra pincite 92_tc_760 the term administrative_proceeding means any procedure or other action before the irs sec_7430 the term reasonable_administrative_costs includes only the costs incurred on or after the earlier of the date of the receipt by the taxpayer of the notice of the decision of the irs office of appeals appeals_office or the date of the notice_of_deficiency sec_7430 the position_of_the_united_states is the position taken in an administrative_proceeding fixed by the earlier of the date the taxpayer receives the decision of the appeals_office or the date of the notice_of_deficiency in the case sec_7430 b as there is no evidence of the receipt by petitioner of a decision by the appeals_office the relevant document is the notice_of_deficiency the position_of_the_united_states in the administrative_proceeding was determined by the notice_of_deficiency issued date respondent took a position in the judicial proceeding on date when the answer was filed in the case see sec_7430 c a california marine cleaning inc v commissioner tcmemo_1998_311 kahn-langer v commissioner tcmemo_1995_527 lockett v commissioner tcmemo_1994_144 citing huffman v commissioner 978_f2d_1139 9th cir affg in part revg in part and remanding t c memo here it is not necessary to analyze respondent's position separately on each of these dates as respondent's position was the same at both times see 106_tc_76 in order to determine whether respondent's position in the administrative and judicial proceedings was substantially justified we may analyze respondent's position in the context of what caused respondent to take the position see 998_f2d_244 5th cir revg in part and remanding tcmemo_1992_382 we may also look at the manner in which respondent maintained the position see 86_tc_962 kahn-langer v commissioner supra we may consider events preceding the date the notice_of_deficiency was issued to determine what caused respondent to take the position see lennox v commissioner supra uddo v commissioner tcmemo_1998_276 williford v commissioner tcmemo_1994_135 the reasonableness of respondent's position necessarily requires considering what respondent knew at the time the position was taken see 88_tc_1329 85_tc_927 triplett v commissioner tcmemo_1998_313 we shall examine each issue raised by respondent to determine whether respondent's position was substantially justified see 51_f3d_34 5th cir swanson v commissioner supra pincite itemized_deductions charitable_contributions respondent contends that respondent's position denying petitioner's deductions for charitable_contributions for lack of substantiation was substantially justified and properly maintained deductions for charitable_contributions are allowable only to the extent verified under treasury regulations see sec_170 the applicable regulations require a taxpayer to maintain for each contribution either a canceled check a receipt from the donee containing certain information or other reliable written records see sec_1_170a-13 income_tax regs the deduction for charitable_contributions is to be claimed by the person who made the contribution see 66_tc_308 further it is the source of the funds that determines who made the contribution see 8_tc_121 finley v commissioner tcmemo_1982_411 affd without published opinion 720_f2d_1289 5th cir a taxpayer however is not entitled to a deduction for charitable_contributions made by a person to whom he has transferred money unless the taxpayer previously designated that the money transferred was to be used for charitable purposes see herring v commissioner supra miller v commissioner tcmemo_1982_491 wilson v commissioner a memorandum opinion of this court dated date taxpayer not allowed to deduct the contributions of his mother to whom he had given money in this case before the issuance of the notice_of_deficiency petitioner supplied respondent with canceled checks made out to charitable organizations and a statement of contributions from the fast palo alto seventh-day adventist church the canceled checks were signed by petitioner's mother described by petitioner as custodian of the family assets and the statement of contributions listed her as the contributor while the evidence was sufficient to substantiate that petitioner's mother made charitable_contributions it did not substantiate that petitioner made any charitable_contributions for the year we find respondent's position on this issue to have been reasonable in fact and law we note from the copy of petitioner's mother's federal_income_tax return in the record that she claimed the standard_deduction apparently the standard_deduction is larger than the total itemized_deductions including charitable_contributions to which she would be entitled home mortgage interest respondent argues that when the statutory notice was issued and the answer was filed petitioner had not established that he held a legal or equitable ownership_interest in the family residence a prerequisite to the interest_deduction we agree with respondent a taxpayer other than a corporation may not deduct personal_interest paid_or_accrued during the taxable_year see sec_163 interest however paid_by a taxpayer on a mortgage on real_property of which he is the legal or equitable owner may be deducted even if the taxpayer is not directly liable on the note secured_by the mortgage see sec_1_163-1 income_tax regs but the deduction is limited to the amount of qualified_residence_interest see sec_163 d a qualified_residence is the principal_residence of the taxpayer and one other residence selected by the taxpayer which is used as a residence by the taxpayer sec_163 h a qualified_residence_interest includes interest_paid or accrued on acquisition_indebtedness or home_equity_indebtedness with respect to a qualified_residence of the taxpayer sec_163 a acquisition_indebtedness is indebtedness incurred in acquiring constructing or substantially improving a gqualified residence of the taxpayer that is secured_by the residence it also includes indebtedness secured_by a qualified_residence of the taxpayer incurred in refinancing acquisition_indebtedness sec_163 b home_equity_indebtedness is indebtedness secured_by a gualified residence that is other than acquisition_indebtedness sec_163 c home_equity_indebtedness may not exceed the fair_market_value of the qualified_residence reduced by the acquisition_indebtedness not to exceed dollar_figure see sec_163 h c and secured debt is debt that is secured_by an instrument such as a mortgage or deed_of_trust a that makes the interest of the debtor in the qualified_residence security for payment b under which in the case of default the residence could be subjected to the satisfaction of the debt and c that is recorded or otherwise perfected under state law sec_1 10t o temporary income_tax regs fed reg date there is nothing in the record that shows that before date petitioner produced any evidence of his ownership_interest in the family home in the date letter petitioner's representative provided respondent with some indirect evidence copies of deeds of trust on which petitioner an instrument in use in some states including continued was named cotrustor with his mother naming a person ina mortgage instrument however does not mean that the person owns the property used as security petitioner's sister's name remained on the great western mortgage after she had apparently conveyed her ownership_interest in the property to her mother see also seattle-first natl bank v hart p 2d wash ct app petitioner offered no direct evidence of his legal or equitable ownership_interest in the family home until date when a copy of the grant deed was produced showing the conveyance of title in the home from his mother to him and his mother jointly respondent agreed to settle the case the very next day conceding the mortgage interest issue even if respondent had concluded earlier from the deed_of_trust instruments alone that petitioner was the legal or equitable owner of the family home petitioner failed to provide evidence that he had paid mortgage interest from his own funds usually a deduction with respect to a joint obligation is allowable to the party who makes the payment out of his own continued california that takes the place of and serves the same use as a mortgage in re moore's estate p 2d cal dist ct app bank of italy natl trust sav association v bentley p 2d cal there is nothing in the record to show that petitioner's sister ever obtained an ownership_interest in the property -- - funds see finney v commissioner tcmemo_1976_329 and cases cited therein this may require that the taxpayer claiming the deduction produce evidence sufficient to trace the payment directly to such funds see id the record in this case contains no evidence that petitioner has ever provided to respondent evidence that would allow a tracing of mortgage interest payments to deposits of his separate funds into the account he shared with his mother ’ we therefore find that respondents's position on the mortgage interest_deduction was reasonable in fact and in law dependency_exemptions a taxpayer is allowed as a deduction an exemption_amount for each dependent who is a child of the taxpayer under a certain age or whose gross_income is less than the exemption_amount see sec_151 a dependent includes a niece or a nephew over half of whose support for the taxable_year is received from the taxpayer sec_152 under sec_152 the taxpayer bears petitioner also has not shown that the interest payments at issue were with respect to home_equity_indebtedness that did not exceed the fair_market_value of the residence reduced by the acquisition_indebtedness sec_163 c respondent cites sec_1_163-10t c and d temporary income_tax regs fed reg date for the proposition that petitioner failed to prove that the loans did not exceed the adjusted purchase_price of the home but the rule for equity indebtedness was changed for tax years beginning after date by the omnibus budget reconciliation act of publaw_100_203 sec a and stat amending sec_163 the burden of proving that he provided over one-half of a dependent's support for any year for which the taxpayer claims an exemption see 50_tc_756 in the absence of credible_evidence regarding the total amount of support received by each claimed dependent from all sources during the taxable_year a taxpayer cannot be said to have carried the burden of proving that he provided more than one-half that amount see 56_tc_512 46_tc_515 it was respondent's position that petitioner had not shown that he had contributed over half the support of his niece and one nephew in the motion for litigation and administrative costs it is alleged that before the issuance of the notice_of_deficiency petitioner made an attempt to submit the necessary substantiation as requested by the examination letter it is also alleged that additional documentation was submitted and apparently ignored petitioner fails however to advise either the court or respondent as to the nature of the substantiation allegedly submitted exhibit to petitioner's representative's letter of date attached to respondent's notice of objection to petitioner's motion is described in the letter as a document submitted during the examination of the return it is a copy of handwritten notations on accounting paper that the letter characterizes as a worksheet showing support it purports to compute the total monthly support contributed by petitioner for petitioner's entire household the latter sum is divided by to compute the house-hold support per person that petitioner alleges he provided for the year the notations indicate an amount contributed by linda afdc stamps and determines that the amount contributed by petitioner is more than half the total support of each dependent we see nothing in the record that would substantiate what were essentially mere claims by petitioner that he had supplied half the support for his niece and nephew it seems that at the time respondent took a position in the notice_of_deficiency and the answer petitioner had not substantiated any of the claimed household payments certainly the ownership of the family home and an amount of support in the form of fair rental value of the home was in doubt until the day before the agreed settlement exhibit to petitioner's letter of date alleges that total family support supplied by petitioner included dollar_figure for food unexplained is part v of petitioner's mother's schedule c of her return exhibit to petitioner's letter of date the schedule c pertains to her child care business in which she was paid_by the county of santa clara for providing care to her three resident grandchildren the schedule c shows a business_expense of dollar_figure for food and dollar_figure for fast food the record does not indicate how if at all these expenses figure in any of petitioner's support computations eventually on date petitioner submitted a more detailed dependency support worksheet with some additional and some different figures still without substantiation from those originally submitted in the letter of date the case was settled days later we find in this case that respondents's position denying deductions for dependency_exemptions was reasonable in fact and in law head_of_household filing_status individuals who qualify as heads of households have special tax_rates applied to their taxable_income see sec_1 as relevant here in order to qualify for head_of_household treatment a taxpayer must maintain a household which for more than one-half of the taxable_year is the principal_place_of_abode of a dependent of the taxpayer see sec_2 a we have found that respondent's position that petitioner had no dependents for the taxable_year was reasonable because petitioner would be eligible for head_of_household filing_status only if among other requirements his niece and nephew were his dependents it follows that respondent's position that petitioner was not entitled to head_of_household filing_status was reasonable accuracy--related penalty under sec_6662 sec_6662 imposes a penalty equal to percent of the portion of the underpayment_of_tax attributable to negligence or disregard of rules or regulations see sec_6662 and b negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard see sec_6662 petitioner has not disputed the legal standard applied by respondent here but disputes only whether respondent had a reasonable factual basis to believe that the legal standard applied to him this case is primarily one of substantiation when respondent issued the statutory_notice_of_deficiency and filed the answer in this case petitioner had not substantiated deductions for charitable_contributions home mortgage interest and dependency_exemptions indeed although respondent has settled the issues in this case petitioner has yet provided only indirect or inferential evidence for most of the issues involved here we conclude that the position of respondent had a reasonable basis in fact based on the information produced during the examination in this case before trial we hold that respondent's position on the issues in this case was substantially justified and that petitioner is not entitled to an award for litigation and administrative costs under sec_7430 we thus need not address the reasonableness of the costs claimed by petitioner petitioner's motion will therefore be denied to reflect the foregoing an appropriate order and decision will be entered
